                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

ALEXANDER BEDNAR, et al.,                          )
                                                   )
       Plaintiffs,                                 )
                                                   )
v.                                                 )       Case No. CIV-19-224-D
                                                   )
PAUL HESSE, et al.,                                )
                                                   )
       Defendants.                                 )

                                           ORDER

       Plaintiff Alexander Bednar, appearing pro se and putatively as next friend of his

minor daughter, MFB, filed a Complaint [Doc. No. 1] which purports to allege claims

arising under 42 U.S.C. § 1983 against multiple Oklahoma state court judges and the

Oklahoma County Court administrator. Upon review of the filings in this action, the Court

notes that the minor child is unrepresented. It is well settled in the Tenth Circuit that “under

Fed. R. Civ. P. 17(c) and 28 U.S.C. § 1654, a minor child cannot bring suit through a parent

acting as next friend if the parent is not represented by an attorney.” Meeker v. Kercher,

782 F.2d 153, 154 (10th Cir. 1986) (per curiam)); see also Mann v. Boatright, 477 F.3d

1140, 1150 (10th Cir. 2007) (citing Meeker with approval).

       Although “[t]he right to proceed pro se in a civil action in federal court is guaranteed

by 28 U.S.C. § 1654[,] ‘because pro se means to appear for one's self [sic], a person may

not appear on another person's behalf in the other's cause.’” Adams ex rel. D.J.W. v. Astrue,

659 F.3d 1297, 1299-300 (10th Cir. 2011) (quoting, Iannaccone v. Law, 142 F.3d 553, 558

(2d Cir. 1998)) (alterations added). “The court has a duty to enforce the ... rule [that minor
children must be represented by attorneys] sua sponte, for the infant is always the ward of

every court wherein his rights or property are brought into jeopardy, and is entitled to the

most jealous care that no injustice be done to him.” Greene v. United States Postal Serv.,

745 Fed. Appx. 299, 300 (10th Cir. 2018), reh'g denied (Jan. 14, 2019) (quoting Wenger

v. Canastota Cent. School Dist., 146 F.3d 123, 125 (2d Cir. 1998) overruled on other

grounds by Winkelman v. Parma City School Dist., 550 U.S. 516, 127 S.Ct. 1994, 167

L.Ed.2d 904 (2007) (brackets and internal quotation marks omitted)); See also Oltemari by

McDaniel v. Kansas Soc. Rehab. Serv., 871 F. Supp. 1331 (D. Kan. 1994) (dismissing case

sua sponte because pro se parent filed claim on behalf of minor child).

       The Court finds that the Complaint makes no distinction between claims brought on

Plaintiff’s behalf and any brought solely on behalf of MFB. Therefore, Plaintiffs’

Complaint [Doc. No. 1] is hereby DISMISSED without prejudice to refiling and Plaintiff

is directed to obtain representation by a licensed attorney admitted to practice in this Court

(or admissible under LCvR 83.2(g)), before bringing claims on behalf of MFB.

       IT IS SO ORDERED this 14th day of March 2019.




                                              2
